IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                             January 2019 Term
                                                                   FILED
                                 _____________                  April 12, 2019
                                                                  released at 3:00 p.m.
                                                              EDYTHE NASH GAISER, CLERK
                                  No. 18-0226                 SUPREME COURT OF APPEALS
                                                                   OF WEST VIRGINIA
                                 _____________


         WEST VIRGINIA DEPARTMENT OF TRANSPORTATION,
                   DIVISION OF HIGHWAYS, AND
         BYRD WHITE, INTERIM SECRETARY/COMMISSIONER,
                     Petitioners Below, Petitioners

                                      V.

  VICTOR MORTON ECHOLS, REGINA LOUISE SMITH, RAMONA GAIL
          ELLISON, AND VERONICA JANE DELBRUGGE,
                   Defendants Below, Respondents
         ________________________________________________

          Certified Questions from the Circuit Court of Grant County
                 The Honorable James W. Courrier, Jr., Judge
                                Case No. 10-C-14

                  CERTIFIED QUESTIONS ANSWERED
            ________________________________________________

                         Submitted: January 9, 2019
                            Filed: April 12, 2019

Leah R. Chappell                           Duke A. McDaniel
Adams, Fisher & Chappell, PLLC             Petersburg, West Virginia
Ripley, West Virginia                      Attorney for the Respondents
Anthony W. Rogers
Kirkwood & Rogers PA Inc.
Keyser, West Virginia
Attorneys for the Petitioners

JUSTICE JENKINS delivered the Opinion of the Court.
                             SYLLABUS BY THE COURT



              1.     When the West Virginia Department of Transportation, Division of

Highways, initiates a condemnation proceeding that involves a partial taking of land in

connection with a highway construction project that is subject to the federal Uniform

Relocation Assistance and Real Property Acquisition Policies Act, 42 U.S.C. § 4601 et

seq., the question of whether the residue has become an “uneconomic remnant” is a

question to be determined exclusively by the Commissioner of Highways.



              2.     One whose real estate is taken for public use is entitled to just

compensation for the value of the land taken at the time of taking, and to damages to the

residue.



              3.     When the West Virginia Department of Transportation, Division of

Highways, initiates a condemnation proceeding that involves a partial taking of land in

connection with a highway construction project, and when, as a result of the project, the

residue is rendered landlocked by the destruction of the preexisting public road access, the

Division of Highways may, without the landowner’s consent, mitigate the damage to the

residue by ensuring that the work performed by the Division of Highways is completed or

revised in a manner that assures reasonable public road access thereto. The Division of

Highways must commit to ensure access by more than a mere promissory statement or

                                             i
declaration. Instead, the Division of Highways must protect the rights of the parties

concerned by obligating itself to provide public road access by amending its condemnation

petition, filing a new petition, or by some form of binding stipulation that is definite and

certain in its terms.



               4.       When the West Virginia Department of Transportation, Division of

Highways, initiates a condemnation proceeding that involves a partial taking of land in

connection with a highway construction project, and when, as a result of the project, a

residue tract that is not needed by the State for public road purposes has been rendered

landlocked, the trial court cannot require the Division of Highways to acquire the

landlocked residue by condemnation.




                                             ii
Jenkins, Justice:

              The instant matter is before this Court upon questions certified by the Circuit

Court of Grant County arising from a condemnation proceeding initiated by the West

Virginia Department of Transportation, Division of Highways, a respondent herein, in

relation to a federally-funded highway construction project that resulted in residue property

being rendered landlocked. After exercising our authority to reformulate the questions

certified, and after considering the parties’ briefs, relevant portions of the appendix record,

oral arguments, and the pertinent law, we answer the reformulated certified questions as

follows:

                     1.      When the West Virginia Department of
              Transportation, Division of Highways, initiates a
              condemnation proceeding that involves a partial taking of land
              in connection with a highway construction project that is
              subject to the Federal Uniform Relocation Assistance and Real
              Property Acquisition Policies Act, 42 U.S.C. § 4601 et seq.,
              and when, as a result of the project, a residue tract has been
              rendered landlocked, is the question of whether the residue has
              become an “uneconomic remnant” a question of fact to be
              determined by a jury? Answer: No.

                      2.      When the West Virginia Department of
              Transportation, Division of Highways, initiates a
              condemnation proceeding that involves a partial taking of land
              in connection with a highway construction project, and when,
              as a result of the project, the residue is rendered landlocked by
              the destruction of the preexisting public road access, may the
              Division of Highways, over the objection of the landowner,
              mitigate the damage to the residue by restoring reasonable
              public road access thereto? Answer: Yes.

                    3.     When the West Virginia Department of
              Transportation, Division of Highways, initiates a

                                              1
              condemnation proceeding that involves a partial taking of land
              in connection with a highway construction project, and when,
              as a result of the project, a residue tract that is not needed by
              the State for public road purposes has been rendered
              landlocked, can the trial court require the Division of
              Highways to acquire the landlocked residue by condemnation?
              Answer: No.



                                             I.

                     FACTUAL AND PROCEDURAL HISTORY

              This proceeding arises from a dispute involving the construction of Corridor

H, which is a federally-funded project. Respondents, Victor Morton Echols, Regina Louise

Smith, Ramona Gail Ellison, and Veronica Jane Delbrugge (collectively “Property

Owners”), own a tract of land along the route of Corridor H in Grant County. In furtherance

of the construction of Corridor H, a federally-funded highway project subject to the federal

Uniform Relocation Assistance and Real Property Acquisition Policies Act, 42 U.S.C.

§ 4601 et seq., the Petitioners, the West Virginia Department of Transportation, Division

of Highways, and Byrd White, Interim Secretary/Commissioner1 (collectively “the DOH”),




              1
              Thomas J. Smith, in his capacity as the Secretary/Commissioner of the West
Virginia Department of Transportation, Division of Highways (“the DOH”), was originally
named as a defendant in this action. However, during the pendency of the instant
proceeding, Byrd White was appointed as the Interim Secretary/Commissioner of the
DOH. Accordingly, pursuant to Rule 41(c) of the West Virginia Rules of Appellate
Procedure, Byrd White, in his official capacity as Interim Secretary/Commissioner of the
DOH, has been substituted as a party in this appeal.

                                             2
condemned a 58.70 acre portion of Property Owners’ land.2 Property Owners’ residue, the

land that was not condemned by the DOH, was divided by Corridor H into two parts. One

tract of approximately 18.81 acres is located south of Corridor H. The other tract exceeds

120 acres3 and is located to the north of Corridor H (“the northern tract”).



              The dispute underlying this proceeding arose after the DOH filed its petition

to condemn a portion of Property Owners’ land in February 2010. The circuit court entered

its “ORDER FILING THE PETITION” in March 2010, and thereby granted the DOH the

right to condemn the real estate and begin construction of the Corridor H project. Shortly

thereafter, the DOH deposited into the circuit court’s receivership account an amount equal

to its estimate of just compensation for the condemned property, which was $334,400.

Once the date of take was established, the DOH revised its estimate and deposited an

additional $21,300. Another order entered by the circuit court in March 2010 directed that

the condemnation proceeding would be delayed until construction on the subject property

was complete, which completion occurred in 2014.




              2
               52.58 acres of this land was in permanent takes, 2.73 acres was for
permanent drainage easements, and 3.39 acres was for temporary construction easements.
              3
               The parties dispute the exact acreage of the northern tract, but that dispute
need not be resolved to answer the instant certified questions.
                                             3
              As a result of the construction of Corridor H, the northern tract of Property

Owners’ land was rendered landlocked.4 The DOH’s appraiser valued the northern tract at

$2,100 per acre, for a total of $261,093.5 Property Owners’ appraiser valued the northern

tract at $3,500 per acre, for a total of $449,190.6 The DOH proposed to construct an access

road to Property Owners’ northern tract at an estimated cost of $100,000.7 Property

Owners opposed the proposal claiming that the area where the access road would be located

is very steep and is “in a slide area;” thus, they contend, maintaining a road in that area

would be unreasonably costly. As a result, Property Owners filed, in the condemnation

proceeding before the circuit court, their amended motion for leave to file an answer and

counterclaim. Property Owners sought to compel the DOH to condemn the landlocked

northern tract as an “uneconomic remnant” pursuant to 42 U.S.C. § 4651(9) (2012). The




              4
                The term “landlocked” refers to the land being without any legally
enforceable access to a public road. See Black’s Law Dictionary 883 (7th ed. 1999)
(defining landlocked as “[s]urrounded by land, often with the suggestion that there is little
or no way to get in or out without crossing the land of another”).
              5
                  The DOH appraisal is based upon 124.33 acres. See note 3, supra.
              6
                  Property Owners’ appraisal is based upon 128.34 acres. See supra note 3.
              7
                According to the DOH, the details of the proposed alternative access were
not developed in the circuit court. For example, the DOH avers that the proposal did not
specify whether any additional land would need to be acquired from the Property Owners
for construction purposes. Because it is unclear at this point whether DOH will seek to
condemn any additional property in order to construct the access road, there is no issue
pertaining to public use presently before this Court and our opinion should not be construed
as implicitly addressing this issue.
                                               4
DOH filed its response essentially asserting, in part, that it could not be compelled to

purchase the northern tract as an “uneconomic remnant.”



              The circuit court, by order entered August 26, 2016, concluded that the

Property Owners would be permitted to present their claims to the jury. In so ruling, the

circuit court reasoned that,

                      [i]n every condemnation case, there is always a two-step
              determination on damages. First is a determination of the fair
              market value of the land actually taken. Second is a
              determination of the damages, if any, to any remainder
              property of the landowner. In the second determination, if the
              remainder property is rendered . . . damaged to the extent that
              it has no reasonable value to the landowners, and is thus an
              uneconomic remnant, then that remainder must be purchased
              for fair market value by the condemning entity. Both of these
              determinations are questions for the jury.

                     Therefore, the Court FINDS that the issues of whether
              any remaining tracts are uneconomic remnants which must be
              purchased by the DOH or, in the alternative, whether any
              remaining tracts have been damaged, but still retain some
              value, are properly before the Court for consideration by the
              jury. The [Property Owners] are free to present evidence that
              the remainder has no reasonable value and that the DOH must
              purchase the tract(s) for fair market value. Likewise, the DOH
              can offer evidence that the property retains value and that it
              should only have to pay for the reasonable damages to the
              residue.

                     The Court will offer a special interrogatory to the jury
              for it to determine whether the remainder tract(s) is an
              uneconomic remnant. If the answer is yes, a second special
              interrogatory will ask the jury to state the amount the DOH is
              to pay for the tract(s). If the answer to special interrogatory
              number one is no, then the jury will consider the amount of

                                             5
              damages to the remainder tract(s) that should be paid to the
              [Property Owners].


              The case was then set for trial on December 8, 2016. At a pretrial conference,

Property Owners filed a motion in limine to prohibit the DOH from introducing any

evidence of its offer to construct an access road to the northern tract. The circuit court

found no binding precedent regarding the DOH’s introduction of evidence of its offer to

build an access road. Additionally, the court found no authority as to whether the DOH

was entitled to mitigate damages to residue property by providing an access road to

property landlocked by virtue of the DOH’s construction project (Corridor H in this

instance). The court requested proposed certified questions from the parties and, thereafter,

entered its order certifying three questions to this Court. The three questions, and the

circuit court’s answers thereto, are as follows:

                     1.     When the completion of a highway construction
              condemnation project by [the DOH] has rendered a large parcel
              of land (which is otherwise economic) landlocked, is the DOH
              required to institute a formal condemnation proceeding on the
              residue or remainder tract without first being given the
              opportunity to construct an access road to mitigate the
              landlocked nature of the real estate?

              Answer: No because it would be unreasonable to require the
              DOH to purchase a large tract of land when the landlocked
              nature of the real estate could be remedied by the construction
              of an access road at potentially a lesser expense to the taxpayer
              than the purchase of the entire remainder tract and if the real
              estate is economic with the provision of an access road.

                      2.    When the DOH offers to construct an access road
              to a landlocked remainder tract following the completion of a

                                              6
              highway construction project, do the landowners have the right
              to refuse the construction of the access road?

              Answer: Yes because the landowners should be able to reject
              an offer which they feel does not provide reasonable access to
              the real estate or is unreasonable for other reasons, such as that
              it diminishes the value of the real estate or will create an
              unreasonable cost to maintain. Should the landowners reject
              the offer, the matter should proceed to trial in due course for a
              determination of the fair market value of the taking due to the
              condemnation action, with consideration given to the
              landowners’ refusal to allow the DOH to construct reasonable
              access to the real estate.

                     3.     If landowners should be able to reject an offer to
              construct an access road to the real estate that has been
              landlocked following a highway construction project, may the
              DOH present evidence during the condemnation jury trial that
              the landowners refused the DOH’s offer to construct
              reasonable access and present to the jury the projected amount
              to construct an access road in order to mitigate damages to the
              remainder tract?

              Answer: Yes because the jury should be able to consider the
              mitigation of damages by the proposed access road
              construction should they find the proposed access road is
              reasonable and the land would be economic if an access road
              is provided.



                                             II.

                               STANDARD OF REVIEW

              Our standard for reviewing certified questions presented from a circuit court

is well established: “[t]he appellate standard of review of questions of law answered and

certified by a circuit court is de novo.” Syl. pt. 1, Gallapoo v. Wal-Mart Stores, Inc., 197


                                              7
W. Va. 172, 475 S.E.2d 172 (1996).          Thus, we afford plenary consideration to the

reformulated certified questions.

                                             III.

                                       DISCUSSION

              Prior to addressing the issues raised in this proceeding, we exercise our

authority to reformulate the questions certified by the circuit court in order to fully address

the legal issues therein presented.

                     “When a certified question is not framed so that this
              Court is able to fully address the law which is involved in the
              question, then this Court retains the power to reformulate
              questions certified to it under both the Uniform Certification of
              Questions of Law Act found in W. Va. Code, 51-1A-1, et seq.
              and W. Va. Code, 58-5-2 [1967], the statute relating to certified
              questions from a circuit court of this State to this Court.” Syl.
              Pt. 3, Kincaid v. Mangum, 189 W. Va. 404, 432 S.E.2d 74
              (1993).

Syl. pt. 2, Pyles v. Mason Cty. Fair, Inc., 239 W. Va. 882, 806 S.E.2d 806 (2017).8

Consistent with our authority to do so, we reformulate the questions herein certified as

follows:

                     1.      When the West Virginia Department of
              Transportation, Division of Highways, initiates a
              condemnation proceeding that involves a partial taking of land
              in connection with a highway construction project that is
              subject to the Federal Uniform Relocation Assistance and Real


              8
                The DOH proposed five reformulated questions to this Court as alternatives
to the three questions certified by the circuit court. Because we have exercised our
authority to reformulate the questions certified, we do not set out the questions proposed
by the DOH.
                                             8
              Property Acquisition Policies Act, 42 U.S.C. § 4601 et seq.,
              and when, as a result of the project, a residue tract has been
              rendered landlocked, is the question of whether the residue has
              become an “uneconomic remnant” a question of fact to be
              determined by a jury?

                      2.      When the West Virginia Department of
              Transportation, Division of Highways, initiates a
              condemnation proceeding that involves a partial taking of land
              in connection with a highway construction project, and when,
              as a result of the project, the residue is rendered landlocked by
              the destruction of the preexisting public road access, may the
              Division of Highways, over the objection of the landowner,
              mitigate the damage to the residue by restoring reasonable
              public road access thereto?

                     3.      When the West Virginia Department of
              Transportation, Division of Highways, initiates a
              condemnation proceeding that involves a partial taking of land
              in connection with a highway construction project, and when,
              as a result of the project, a residue tract that is not needed by
              the State for public road purposes has been rendered
              landlocked, can the trial court require the Division of
              Highways to acquire the landlocked residue by condemnation?

We will address each of these three questions in turn.



                               A. “Uneconomic Remnant”

              In its August 26, 2016 order, the circuit court found that the question of

whether Property Owners’ residue tract is an uneconomic remnant was a proper question

to be decided by the jury. Thus, the first reformulated question asks:

                     When the West Virginia Department of Transportation,
              Division of Highways, initiates a condemnation proceeding
              that involves a partial taking of land in connection with a
              highway construction project that is subject to the Federal

                                             9
              Uniform Relocation Assistance and Real Property Acquisition
              Policies Act, 42 U.S.C. § 4601 et seq., and when, as a result of
              the project, a residue tract has been rendered landlocked, is the
              question of whether the residue has become an “uneconomic
              remnant” a question of fact to be determined by a jury?



              The fact that the federal Uniform Relocation Assistance and Real Property

Acquisition Policies Act, 42 U.S.C. § 4601 et seq. (“the Federal Property Acquisition Act”)

is applicable to projects such as Corridor H that have received federal funding is well

established. For example, this Court previously has observed that

                     [t]he Property Acquisition Act applies to federal and
              federally assisted road construction projects. As a condition of
              receiving federal assistance for a project resulting in the
              acquisition of real property, a State agency must agree to
              comply with the terms of the Act. See 42 U.S.C. § 4655;
              W. Va. Code §§ 54-3-1 to -5 (Repl. Vol. 2000) (implementing
              the federal Act). The general purpose of the federal Act is “to
              encourage and expedite the acquisition of real property by
              agreements with owners, to avoid litigation and relieve
              congestion in the courts, to assure consistent treatment for
              owners in the many Federal programs, and to promote public
              confidence in Federal land acquisition practices. . . .” 42
              U.S.C. § 4651.

W. Va. Dep’t of Transp., Div. of Highways v. Dodson Mobile Homes Sales & Servs., Inc.,

218 W. Va. 121, 124-25, 624 S.E.2d 468, 471-72 (2005). 9 Accordingly, we begin our




              9
                  Likewise, under 42 U.S.C. § 4655(a) (2012):

                      [n]otwithstanding any other law, the head of a Federal
              agency shall not approve any program or project or any grant
              to, or contract or agreement with, an acquiring agency under
                                            10
analysis of this reformulated certified question by looking to the meaning of the term

“uneconomic remnant” in the context of a federally funded project, such as the Corridor H

project, that is subject to the Federal Property Acquisition Act.



              Notably, the Federal Property Acquisition Act expressly defines the term

“uneconomic remnant” as follows:

                     If the acquisition of only a portion of a property would
              leave the owner with an uneconomic remnant, the head of the
              Federal agency concerned shall offer to acquire that remnant.
              For the purposes of this chapter, an uneconomic remnant is a
              parcel of real property in which the owner is left with an
              interest after the partial acquisition of the owner’s property
              and which the head of the Federal agency concerned has
              determined has little or no value or utility to the owner.




              which Federal financial assistance will be available to pay all
              or part of the cost of any program or project which will result
              in the acquisition of real property on and after January 2, 1971,
              unless he receives satisfactory assurances from such acquiring
              agency that—
                             (1) in acquiring real property it will be guided, to
                      the greatest extent practicable under State law, by the
                      land acquisition policies in section 4651 of this title and
                      the provisions of section 4652 of this title, . . . .

(Emphasis added). See also Huntington Urban Renewal Auth. v. Commercial Adjunct Co.,
161 W. Va. 360, 367-68, 242 S.E.2d 562, 566 (1978) (acknowledging that “W. Va. Code,
54-3-3 [1972] . . . makes the federal real property acquisition policies applicable to state
agencies and gives state agencies ‘plenary power and authority to adopt rules and
regulations, which shall have the force and effect of law, to implement the provisions
of . . . [the] federal act . . . .’”).
                                             11
42 U.S.C. § 4651(9) (2012) (emphasis added). See also 49 C.F.R. § 24.2(a)(27) (2018)

(“The term uneconomic remnant means a parcel of real property in which the owner is left

with an interest after the partial acquisition of the owner’s property, and which the Agency

has determined has little or no value or utility to the owner.” (second emphasis added)).



              At the outset, we pause to clarify that, because 42 U.S.C. § 4651(9) is a

federal statute, it understandably refers to a “federal agency.” However, as noted above,

W. Va. Code §§ 54-3-1 to -5 (LexisNexis 2016) make the Federal Property Acquisition

Act applicable to state agencies, such as the DOH, who, among others, fall within the

definition of “acquiring agencies” as set out therein.10 Accordingly, for purposes of our

discussion, we refer to an “acquiring agency” in place of a “federal agency.”




              10
                   “Acquiring agency” is defined as

              the State of West Virginia or any department, agency or
              instrumentality thereof, or any county, municipality or other
              political subdivision thereof or any department, agency or
              instrumentality of two or more states or of two or more political
              subdivisions of a state or states, and any person carrying out a
              program or project with federal financial assistance which
              causes a person to be a displaced person within the intent and
              meaning of the federal act.

W. Va. Code § 54-3-1(2) (LexisNexis 2016).

                                             12
              Turning now to our analysis of 42 U.S.C. § 4651(9), we have found no cases

interpreting the relevant portion of 42 U.S.C. § 4651(9) that define the term “uneconomic

remnant.”11 Property Owners note the circuit court’s reliance on Dodson as support for its

conclusion that the question of whether a residue tract is an “uneconomic remnant” may

be decided by a jury. We find no support for this contention in the Dodson decision.



              The issue addressed by this Court in Dodson was whether a corporate

landowner was entitled to attorney’s fees under the Federal Property Acquisition Act after

asserting a counterclaim seeking inverse condemnation. In setting out the procedural facts,

the Dodson Court acknowledged that, in its counterclaim, the landowner alleged that a .73

acre residue tract was an “uneconomic remnant” that the State should be required to

purchase. The trial court in Dodson posed the query to the jury by special interrogatories

that “the State did not challenge.” Dodson, 218 W. Va. at 124, 624 S.E.2d at 471 (emphasis

added). The Dodson Court quoted from 42 U.S.C. § 4651(9), and further acknowledged

the State’s argument that it had “no statutory obligation to acquire the severed .73 acre tract

because the [Federal Property Acquisition Act] only imposes the requirement to purchase

such tracts when the head of the State agency makes the preliminary finding that a severed




              11
                 We note that, prior to 1987, 42 U.S.C. § 4651(9) did not expressly define
the term “uneconomic remnant.” Instead, the pre-1987 provision simply read: “If the
acquisition of only part of a property would leave its owner with an uneconomic remnant,
the head of the Federal agency concerned shall offer to acquire the entire property.”
                                            13
portion of property is an uneconomic remnant.” Dodson, 218 W. Va. at 124, 624 S.E.2d

at 471 (emphasis added).       However, the Dodson Court analyzed neither 42 U.S.C.

§ 4651(9) nor the State’s argument related thereto in reaching its ultimate conclusion that

the property owner was entitled to attorney’s fees under 49 C.F.R. § 24.107. As a result,

we find the Dodson Court’s apparent endorsement of the circuit court’s method of

determining whether the tract at issue was an uneconomic remnant to be mere obiter dicta

that is not binding on this Court.12 See State ex rel. Frazier & Oxley, L.C. v. Cummings,

214 W. Va. 802, 808 n.8, 591 S.E.2d 728, 734 n.8 (2003) (“We hasten to add that [an]

implied conclusion must be necessary to a decision in the case or it is dicta, which neither




              12
                   In this regard, the Dodson Court commented that,

              [i]f Appellant had not raised the counterclaim regarding
              purchase of the .73 acre tract as an uneconomic remnant, the
              only way Appellant could have sought to be relieved of the
              continuing tax burden of the unusable land was to petition the
              circuit court in a separate proceeding for a writ of mandamus
              to compel the State to take action. While the use of a
              counterclaim to reach the question of compensation for the .73
              acre tract may be unusual, we see no defensible reason to
              require the initiation of a second suit by a landowner in light of
              the clear Congressional intent “to avoid litigation and relieve
              congestion in the courts, to assure consistent treatment for
              owners in the many Federal programs, and to promote public
              confidence in [ ] land acquisition practices.” 42 U.S.C. § 4651.
              Additionally, the regulations governing award of attorneys’
              and other enumerated fees make no distinction with the method
              by which a party raises inverse condemnation.

W. Va. Dep’t of Transp., Div. of Highways v. Dodson Mobile Homes Sales & Servs., Inc.,
218 W. Va. 121, 126, 624 S.E.2d 468, 473 (2005) (footnote omitted).
                                          14
creates precedent . . . nor establishes law of the case.” (internal quotations and citations

omitted)); Rogers v. Albert, 208 W. Va. 473, 477 n.9, 541 S.E.2d 563, 567 n.9 (2000) (per

curiam) (commenting that “dicta . . . has no stare decisis or binding effect upon this

Court”); In re Kanawha Valley Bank, 144 W. Va. 346, 382-83, 109 S.E.2d 649, 669 (1959)

(observing that “[o]biter dicta or strong expressions in an opinion, where such language

was not necessary to a decision of the case, will not establish a precedent”).



              Thus, finding no applicable precedent to aid our analysis, in applying

meaning to 42 U.S.C. § 4651(9) we are guided by the familiar maxims of statutory

construction. First, “[t]he primary object in construing a [federal] statute is to ascertain

and give effect to the intent of the [Congress].” Syl. pt. 1, Smith v. State Workmen’s Comp.

Comm’r, 159 W. Va. 108, 219 S.E.2d 361 (1975). Accord Syl. pt. 4, Dodson, 218 W. Va.
121, 624 S.E.2d 468. The intent of Congress with respect to the Federal Property

Acquisition Act is expressly set forth therein as follows: “to encourage and expedite the

acquisition of real property by agreements with owners, to avoid litigation and relieve

congestion in the courts, to assure consistent treatment for owners in the many Federal

programs, and to promote public confidence in . . . land acquisition practices.” 42 U.S.C.

§ 4651. Accord Dodson, 218 W. Va. at 126, 624 S.E.2d at 473.



              Guided by this Congressional intent, we next “look . . . to the statute’s

language. If the text, given its plain meaning, answers the interpretive question, the

                                             15
language must prevail and further inquiry is foreclosed.” Appalachian Power Co. v. State

Tax Dep’t, 195 W. Va. 573, 587, 466 S.E.2d 424, 438 (1995). In other words, “[w]hen a

statute is clear and unambiguous and the legislative intent is plain, the statute should not

be interpreted by the courts, and in such case it is the duty of the courts not to construe but

to apply the statute.” Syl. pt. 5, State v. Gen. Daniel Morgan Post No. 548, Veterans of

Foreign Wars, 144 W. Va. 137, 107 S.E.2d 353 (1959).



              In defining an “uneconomic remnant,” the Federal Property Acquisition Act

expressly provides that,

              [f]or the purposes of this chapter, an uneconomic remnant is a
              parcel of real property in which the owner is left with an
              interest after the partial acquisition of the owner’s property and
              which the head of the [acquiring] agency concerned has
              determined has little or no value or utility to the owner.

42 U.S.C. § 4651(9) (emphasis added). We find no ambiguity in the operative provision

of 42 U.S.C. § 4651(9) that places the duty of determining whether a parcel of real property

is an uneconomic remnant, i.e., it has little or no value or utility to the owner, exclusively

upon the head of the acquiring agency. Thus, we are foreclosed from endeavoring to

construe this language. Appalachian Power Co., 195 W. Va. at 587, 466 S.E.2d at 438.

Moreover, by obliging the head of the acquiring agency to determine whether a residue

tract is an “uneconomic remnant,” the Act furthers the expressed Congressional intent of

avoiding litigation with respect to this preliminary determination. Finally, because the

head of the acquiring agency, here the DOH, is exclusively tasked with determining

                                              16
whether the parcel remaining after a partial acquisition has “little or no value or utility to

the owner,” it is axiomatic that such question is not proper for determination by a trier of

fact at trial. 42 U.S.C. § 4651(9). Accordingly, we now hold that, when the West Virginia

Department of Transportation, Division of Highways, initiates a condemnation proceeding

that involves a partial taking of land in connection with a highway construction project that

is subject to the federal Uniform Relocation Assistance and Real Property Acquisition

Policies Act, 42 U.S.C. § 4601 et seq., the question of whether the residue has become an

“uneconomic remnant” is a question to be determined exclusively by the Commissioner of

Highways.13



                                B. Mitigation of Damages

              In this case the DOH has proposed to construct an access road to remedy the

120-plus acre landlocked northern tract of Property Owners’ land, and thereby mitigate the

damages caused to this residue by the construction of Corridor H. The DOH estimates the

cost of the access road to be approximately $100,000, though the DOH has not developed

a specific plan for the proposed alternative access road. The Property owners object to the

road, instead desiring to compel the DOH to purchase the entire northern tract, which they




              13
                 We note that this holding has no application to a highway project that is
not subject to the Federal Property Acquisition Act.
                                            17
have estimated to be valued at $449,190. Thus, the second reformulated question addresses

the right of the DOH to mitigate damages and asks:

                     When the West Virginia Department of Transportation,
              Division of Highways, initiates a condemnation proceeding
              that involves a partial taking of land in connection with a
              highway construction project, and when, as a result of the
              project, the residue is rendered landlocked by the destruction
              of the preexisting public road access, may the Division of
              Highways, over the objection of the landowner, mitigate the
              damage to the residue by restoring reasonable public road
              access thereto?



              The DOH contends that property owners have no right to reject its decisions

concerning how public roads are to be designed, constructed, and maintained. This is so,

the DOH asserts, because West Virginia law vests the DOH with broad and sweeping

responsibility to determine the needs of the traveling public and to design, construct, and

maintain a public road system to meet those needs. See W. Va. Code §§ 17-4-39 to -43

(LexisNexis 2017). In addition, citing West Virginia Department of Transportation,

Division of Highways v. Parkersburg Inn, Inc., 222 W. Va. 688, 694, 671 S.E.2d 693, 699

(2008), the DOH asserts that, although the law will not permit Property Owners to be cut

off from public thoroughfares, they must content themselves with the access route deemed

by the DOH as the most compatible with the public welfare.              The DOH finally

acknowledges that, if the change in public road access to the residue land at issue reduces

its fair market value, then Property Owners are entitled to just compensation for such

damages as determined by a jury.

                                            18
              Property Owners contend that they have found no West Virginia authority

allowing the DOH to construct an access road to mitigate the landlocked nature of their

real estate. Moreover, they assert that the DOH has no right to construct a replacement

access road, and they may refuse it, insofar as they have a right to be compensated for their

property exclusively in money.



              Under Article III, Section 9 of the West Virginia Constitution, “[p]rivate

property shall not be taken or damaged for public use, without just compensation . . . .” It

is beyond dispute that “‘[t]he right of access to and from a public highway is a property

right of which the owner can not [sic] be deprived without just compensation.’ State ex

rel. Ashworth v. The State Road Commission et al., Point 1 Syllabus, 147 W. Va. 430, [128
S.E.2d 471 (1962).]” Syl. pt. 2, State ex rel. Woods v. State Rd. Comm’n, 148 W. Va. 555,

136 S.E.2d 314 (1964). Furthermore, this Court has previously recognized, and we now

expressly hold, that “one whose real estate is taken [for public use] is entitled to just

compensation for the value of the land taken at the time of taking, and to damages to the

residue.” W. Va. Dep’t of Transp., Div. of Highways v. W. Pocahontas Props., L.P., 236
W. Va. 50, 61, 777 S.E.2d 619, 630 (2015) (internal quotations and footnote omitted). See

also Buckhannon & N.R. Co. v. Great Scott Coal & Coke Co., 75 W. Va. 423, 442, 83 S.E.
1031, 1038 (1914) (commenting that “[t]he owner is entitled to the value of the land taken

at the time of taking, and to damages to the residue”).

                                             19
              While our precedent refers to “damages to the residue,” for clarification we

note that this term is often referred to as “severance damages” in many jurisdictions. See,

e.g., Sys. Components Corp. v. Fla. Dep’t of Transp., 14 So. 3d 967, 978 (Fla. 2009)

(“Severance damages are part of the constitutional guarantee of ‘full compensation’ and

reimburse the owner for the reduction in value the taking causes to any remaining land.”);

Oakland Cty. Bd. of Cty. Rd. Comm’rs v. JBD Rochester, LLC, 271 Mich. App. 113, 115,

718 N.W.2d 845, 846-47 (2006) (“Severance damages are damages to the remaining

property that are attributable to the taking.”); State ex rel. Comm’r of Transp. v. Marlton

Plaza Assocs., L.P., 426 N.J. Super. 337, 357, 44 A.3d 626, 638 (App. Div. 2012) (“Where

only a portion of the private property is taken, the owner is not only entitled to just

compensation for the fair-market value of the portion that has actually been taken, but also

for the diminution in the value, if any, of the remaining land, referred to as ‘severance

damages.’” (internal quotations and citation omitted)); Cent. Puget Sound Reg’l Transit

Auth. v. Heirs & Devisees of Eastey, 135 Wash. App. 446, 456, 144 P.3d 322, 326 (2006)

(“A loss of value to the land that is not taken is referred to as ‘severance

damages’ . . . .” (internal quotations and citations omitted)).    See also Black’s Law

Dictionary 396 (7th ed. 1999) (defining “severance damages” “[i]n a condemnation case,

[as] damages awarded to a property owner for diminution in the fair market value of land

as a result of severance from the land of the property actually condemned; compensation



                                            20
awarded to a landowner for the loss in value of the tract that remains after a partial taking

of the land.”).



              As Property Owners correctly observe, this Court has held that “[i]n an

eminent domain proceeding, the landowner has a legal right to be paid exclusively in

money the compensation to which he is entitled.” Syl. pt. 3, Bd. of Ed. of Kanawha Cty.

v. Shafer, 147 W. Va. 15, 124 S.E.2d 334 (1962). However, a property owner’s right to be

compensated in money does not, as Property Owners presume, extinguish the right of the

DOH to mitigate damages to a residue for which it will be required to provide such

compensation. In Shafer, this Court recognized a condemnor’s right to mitigate severance

damages, and acknowledged the public interest in such mitigation, when it commented

that,

              [i]f there is a legal way in which the damage to the residue of
              the defendants’ land may be minimized, certainly it will be in
              the public interest and to the interest of the landowners that
              such be done. If it should appear that the taking of the parcel
              of 1.445 acres deprives the landowners of all means of access
              to the residue of the tract of 56 acres and renders such residue
              virtually worthless, certainly the infliction of such damages
              upon the landowners and the consequent public burden of
              paying therefor should be avoided if there is a way in which
              such properly may be done.




                                             21
Shafer, 147 W. Va. at 22, 124 S.E.2d at 338.14 See also W. Va. Code § 54-2-9 (LexisNexis

2016) (directing that the commissioners shall ascertain, among other things, the amount of

just compensation for “damage to the residue of the tract beyond all benefits to be derived,

in respect to such residue, from the work to be constructed” (emphasis added)); W. Va.

Code § 54-2-14 (LexisNexis 2016) (requiring condemnation applicant to pay into court,

among other things, “the damages, if any, to the residue beyond the benefits, if any, to such

residue, by reason of the taking” (emphasis added)); W. Va. Code § 54-2-14a (LexisNexis

2016) (same).



              Importantly, though, compensation to landowners may not be mitigated by a

mere offer to confer some privilege. In this respect, the Shaffer Court observed:

                     In connection with an exhaustive annotation in 7
A.L.R. 2d 364, at page 392, certain principles here involved are
              summarized as follows: “The courts have frequently pointed
              out the difference in legal effect between mere promissory


              14
                   The Shaffer Court ultimately concluded that a condemnor

              has the legal right to take fee simple title to the land sought to
              be appropriated herein, subject to easements not previously
              existing, reserved or left to the landowners for the purpose of
              reducing or minimizing damages to the residue of the
              defendants’ land; and that such taking by the petitioner, subject
              to the easements set forth and described in the amended
              petition, will not constitute payment of damages or
              compensation to the landowners in something other than
              money.

Bd. of Ed. of Kanawha Cty. v. Shafer, 147 W. Va. 15, 25, 124 S.E.2d 334, 340 (1962).
                                          22
               statements, stipulations, and declarations on the one hand, and
               (1) reservations of property rights in the landowner; (2) valid
               and contractual, hence binding stipulations; and (3) limited
               condemnation properly effected at the proper time. If a
               particular case involves one of these three matters rather than
               a promissory matter, the binding stipulation, or the reservation
               of rights, easements, etc., to the property owner, or the limited
               condemnation is properly to be considered in determining the
               landowner’s damages or compensation.”

147 W. Va. at 22, 124 S.E.2d at 338.



               Other courts have reached similar conclusions and, in so doing, have

acknowledged the need to balance the interest of landowners to just compensation with the

interest of the state to fiscal responsibility and, in particular relation to landlocked property,

to avoiding the creation of abnormal quantities of landlocked real estate. See, e.g., State

ex rel. State Highway Comm’n v. Grenko, 80 N.M. 691, 694, 460 P.2d 56, 59 (1969)

(“Particularly where the State or one of its political subdivisions is the condemnor, the

public interest is involved as well as the interest of the owner of the property sought to be

taken, and the owner ought not to be allowed a windfall where he is not entitled to it.”).



               While Shaffer did not involve landlocked realty, a few courts have addressed

this issue, albeit in a slightly different context, and provide some guidance for our

resolution of this matter. For example, in the case of Andrews v. State, 248 Ind. 525, 229
N.E.2d 806 (1967), a landowners’ property had been rendered landlocked as a result of the



                                               23
construction of a controlled access highway. In reaching its ultimate conclusion in the

case, the Andrews court commented:

                    In truth and in fact, we must conclude that a service road
             would alleviate a land-locked condition of the Baldwin
             property and would certainly have the effect of reducing the
             amount of damages payable to the Baldwins. If the State of
             Indiana is not in a position to minimize the damages paid to
             land owners, then the cost of Interstate Highways would soar
             astronomically and Indiana would be dotted abnormally with
             land-locked real estate.

Id. at 533, 229 N.E.2d at 810 (emphasis added).



             New Mexico likewise has addressed a similar issue. In State ex rel. State

Highway Comm’n v. Grenko, 80 N.M. 691, 460 P.2d 56, the highway commission

condemned a portion of land belonging to Grenko, which divided the property into two

parcels, for the construction of an interstate. During the condemnation trial, it was

discovered that presumed access between the two Grenko tracts, and from the northern

Grenko tract to the state highway system, did not exist. The highway commission sought

and was granted, over Grenko’s objection, permission from the trial court “to amend its

map by showing the access roads extending to the Grenko boundaries, and agreed to




                                            24
construct the necessary connecting link so as to provide access between the two tracts and

to the system of highways by way of the county road.” Id. at 692, 460 P.2d at 57.15



              On appeal, the Supreme Court of New Mexico opined that the case “turns on

whether the State could mitigate or diminish consequential damages by acquiring a right-

of-way easement and agreeing to provide access from the northern tract over county roads

to the main highway system, after filing its complaint and after entry of the order of

possession.” Id. The landowner, Grenko, relying on New Mexico law providing that the

right to damages shall accrue as of the date the condemnation petition is filed,16 contended

that

              because the Highway Commission failed to provide access to
              the northern tract at the date of the notice in the eminent
              domain proceeding, even though because of an error, it became
              landlocked and consequential damages became fixed as of that
              date. It is argued that those damages cannot be mitigated by



               In order to correct the lack of access, “the Highway Commission obtained
              15

an easement for a right of way over federally owned lands.” State ex rel. State Highway
Comm’n v. Grenko, 80 N.M. 691, 692, 460 P.2d 56, 57 (1969).
              16
                Likewise, under West Virginia law “[t]he measure of just compensation to
be awarded to one whose interest in real estate is taken for a public use in a condemnation
proceeding is the fair market value of the property at the time of the taking.” Syl. pt. 1,
W. Va. Dep’t of Transp., Div. of Highways v. W. Pocahontas Props., L.P., 236 W. Va. 50,
777 S.E.2d 619 (2015). See also Syl. pt. 1, W. Va. Dep’t. of Highways v. Roda, 177 W. Va.
383, 352 S.E.2d 134 (1986) (“In eminent domain proceedings, the date of take for the
purpose of determining the fair market value of property for the fixing of compensation to
be made to the condemnee is the date on which the property is lawfully taken by the
commencement of appropriate legal proceedings pursuant to W. Va. Code, 54-2-14a, as
amended.”).
                                            25
             the State, nor can the petition be amended to agree to provide
             access to the tract.

Id. at 693, 460 P.2d at 58. The New Mexico Supreme Court rejected this argument,

reasoning that

             [m]ost eminent domain statutes fix time as of which property
             taken or damaged is to be valued, the reason being that values
             of real estate are not constant and sometimes change greatly
             before the proceedings are completed. 3 Nichols on Eminent
             Domain (3d Ed.) § 815. Our statute is designed to avoid such
             problems of fluctuations in value. The amendment [of the
             Highway Commission’s petition] does not violate this purpose
             of the statute because it does not change the date of valuation,
             only the extent of the condemnation on the valuation date.

Id. The Grenko Court also rejected the landowners’ argument that a promise to construct

access to their property is no substitute for compensation in money. In this regard, the

Grenko Court explained that

             the Grenkos are being compensated in money for all rights
             which they are losing. State ex rel. Eastvold v. Superior Court
             [for Snohomish Cty., 48 Wash. 2d 417, 294 P.2d 418 (1956)].
             The State is merely attempting to limit the condemnation, a
             matter that is properly to be considered in determining the
             landowners’ damages. See 7 A.L.R. 2d 364, 392-393.
             Moreover, the Grenkos are amply protected; if the State
             deviates from its construction plans in a manner to cause
             further loss to the landowners, i.e., fails to provide the access,
             another taking or damaging results for which just
             compensation must again be assessed.

Grenko, 80 N.M. at 695, 460 P.2d at 60. See also Mich. State Highway Comm’n v. Davis,

38 Mich. App. 674, 679-80, 197 N.W.2d 71, 73-74 (1972) (finding it proper to admit

evidence of highway commission’s revised plans to restore access to parking lot impeded


                                            26
by roadway construction, which reduced severance damage appraisal from $79,600 to

$25,650, and commenting “[s]ince we are dealing here not with the value of the property

taken, but rather with the damage done to the residue as a result of the taking, we find no

bar to the introduction of evidence bearing on those damages despite the fact that the

evidence concerns facts occurring after the date of the taking. The trial court’s ruling

excluding such evidence was, therefore, in error.”); State Highway & Transp. Comm’r v.

Linsly, 223 Va. 437, 444, 290 S.E.2d 834, 838 (1982) (remarking that “[t]he Commissioner

was entitled to show in mitigation of damages that he would construct a service road to

provide reasonable substitute access to the highway”); State ex rel. Eastvold, 48 Wash. 2d

at 423, 294 P.2d at 422 (finding no error in trial court’s allowance of evidence that damages

to landowers’ property would be mitigated by construction of a cattle guard and observing

that “if damages may be avoided by a waiver or stipulation definite and certain in its terms,

which will fully protect the rights of all parties concerned, there is no reason why such a

stipulation should not be received and acted upon.” (quotations and citations omitted)).



              The foregoing authorities plainly establish that the DOH may mitigate

severance damages by restoring public road access without the agreement of a landowner

so long as the DOH is somehow obligated to construct the road. A mere promise to do so

is insufficient. Furthermore, the authority to determine the proper location of the access

road lies with the DOH:



                                             27
              “The Constitution does not undertake to guarantee to a
              property owner the public maintenance of the most convenient
              route to his door. The law will not permit him to be cut off
              from the public thoroughfares, but he must content himself
              with such route for outlet as the regularly constituted public
              authority may deem most compatible with the public welfare.
              When he acquires [property], he does so in tacit recognition of
              these principles.”

State ex rel. Woods v. State Rd. Comm’n, 148 W. Va. at 560-61, 136 S.E.2d at 318 (quoting

Richmond v. City of Hinton, 117 W. Va. 223, 227, 185 S.E. 411, 412 (1936)). See also

Parkersburg Inn, 222 W. Va. at 694, 671 S.E.2d at 699 (approving a jury instruction that

stated, in relevant part, “[t]he law will not permit the Respondents to be cut off from public

thoroughfares, but they must content themselves with such route for outlet as the West

Virginia Division of Highways may deem most compatible with the public welfare as long

as access is reasonable and adequate. When the Respondents acquired property in the State

of West Virginia, they did so in tacit recognition of these principles.”).



              Accordingly, we now hold that, when the West Virginia Department of

Transportation, Division of Highways, initiates a condemnation proceeding that involves

a partial taking of land in connection with a highway construction project, and when, as a

result of the project, the residue is rendered landlocked by the destruction of the preexisting

public road access, the Division of Highways may, without the landowner’s consent,

mitigate the damage to the residue by ensuring that the work performed by the Division of

Highways is completed or revised in a manner that assures reasonable public road access


                                              28
thereto. The Division of Highways must commit to ensure access by more than a mere

promissory statement or declaration. Instead, the Division of Highways must protect the

rights of the parties concerned by obligating itself to provide public road access by

amending its condemnation petition, filing a new petition, or by some form of binding

stipulation that is definite and certain in its terms.



             C. Acquisition of Property Not Needed for State Road Purposes

               Because the Property Owners seek to compel the DOH to purchase their

northern tract, which was not needed by the DOH in relation to its construction of Corridor

H, we briefly address the following reformulated question:

                      When the West Virginia Department of Transportation,
               Division of Highways, initiates a condemnation proceeding
               that involves a partial taking of land in connection with a
               highway construction project, and when, as a result of the
               project, a residue tract that is not needed by the State for public
               road purposes has been rendered landlocked, can the trial court
               require the Division of Highways to acquire the landlocked
               residue by condemnation?

The authority of the Commissioner of Highways to acquire property that it does not need

for state road purposes is addressed in the West Virginia Code as follows:

                      In connection with the acquisition of real property, or
               any interest or right therein, for state road purposes, the
               commissioner may acquire, by any lawful means other than by
               eminent domain or condemnation, an entire lot, block, or tract
               of real property, or any portion thereof, even though it is not
               needed for present or presently foreseeable future state road
               purposes, if uneconomic remnants would be left the owner or
               if severance or consequential damages to the remainder make

                                               29
              acquisition of the additional property more economical to the
              State.

W. Va. Code § 17-2A-18 (LexisNexis 2017) (emphasis added). We find the foregoing

provision is unambiguous in allowing the Commissioner to acquire certain property, “even

though it is not needed for present or presently foreseeable future state road purposes,” by

“any lawful means other than by eminent domain or condemnation.” Id. (emphasis added).

Because it is unambiguous, we are constrained to apply its plain terms. See Syl. pt. 5, State

v. Gen. Daniel Morgan Post No. 548, Veterans of Foreign Wars, 144 W. Va. 137, 107
S.E.2d 353 (“When a statute is clear and unambiguous and the legislative intent is plain,

the statute should not be interpreted by the courts, and in such case it is the duty of the

courts not to construe but to apply the statute.”). Insofar as W. Va. Code § 17-2A-18

expressly excludes eminent domain or condemnation as means for obtaining property that

is not needed by the DOH for state road purposes, a court is without authority to impose

such an obligation.



              Moreover, this Court has previously recognized that

                     “‘[t]he sole discretion to determine what quantity of
              land is necessary for a public use is vested in the agency
              resorting to eminent domain, which discretion will not be
              interfered with by the courts unless it has been abused.’
              Syllabus Point 2, State v. Bouchelle, 137 W. Va. 572, 73 S.E.2d
432 (1952).” Syllabus point 1, Mr. Klean Car Wash, Inc. v.
              Ritchie, 161 W. Va. 615, 244 S.E.2d 553 (1978).




                                             30
Syl. pt. 4, Potomac Valley Soil Conservation Dist. v. Wilkins, 188 W. Va. 275, 423 S.E.2d
884 (1992). See also Syl. pt. 3, State ex rel. State Rd. Comm’n v. Prof’l Realty Co., 144
W. Va. 652, 110 S.E.2d 616 (1959) (“The necessity for taking land for a state highway

improvement project, and the amount of land reasonably necessary for that purpose, are

matters within the sound discretion of the state road commissioner; and such discretion will

not be interfered with by the courts unless, in the exercise of such discretion, he has acted

capriciously, arbitrarily, fraudulently or in bad faith.”).17




              17
                   This Court has also made clear that,

                      “‘[i]If a highway construction or improvement project
              results in probable damage to private property without an
              actual taking thereof and the owners in good faith claim
              damages, the West Virginia Commissioner of Highways has a
              statutory duty to institute proceedings in eminent domain
              within a reasonable time after completion of the work to
              ascertain the amount of damages, if any, and, if he fails to do
              so, after reasonable time, mandamus will lie to require the
              institution of such proceedings.’ Syllabus point 1, State ex rel.
              Rhodes v. West Virginia Department of Highways, 155 W. Va.
735, 187 S.E.2d 218 (1972).” Syl. Pt. 2, Shaffer v. West
              Virginia Dep’t of Transp., Div. of Highways, 208 W. Va. 673,
              542 S.E.2d 836 (2000).

Syl. pt. 4, W. Va. Dep’t of Transp., Div. of Highways v. Newton, 238 W. Va. 615, 797
S.E.2d 592 (2017). Condemnation proceedings were initiated by the DOH in the case sub
judice; therefore, Property Owners had no need to resort to mandamus.

                                               31
              Although landowners may not compel the DOH to acquire by condemnation

land that is not necessary for state road purposes, such landowners are entitled to recover

just compensation for damages to their residue. See Syl. pt. 2 herein; W. Pocahontas

Props., 236 W. Va. at 61, 777 S.E.2d at 630 (observing that “one whose real estate is taken

[for public use] is entitled to just compensation for the value of the land taken at the time

of taking, and to damages to the residue” (internal quotations and footnote omitted)); Great

Scott Coal & Coke, 75 W. Va. at 442, 83 S.E. at 1038 (commenting that “[t]he owner is

entitled to the value of the land taken at the time of taking, and to damages to the residue”).



              Accordingly, we now hold that, when the West Virginia Department of

Transportation, Division of Highways, initiates a condemnation proceeding that involves

a partial taking of land in connection with a highway construction project, and when, as a

result of the project, a residue tract that is not needed by the State for public road purposes

has been rendered landlocked, the trial court cannot require the Division of Highways to

acquire the landlocked residue by condemnation.




                                              32
                                           IV.

                                    CONCLUSION

             Having answered the reformulated certified questions, we remand this case

to the Circuit Court of Grant County for further proceedings consistent with this opinion.



                                             Reformulated Certified Questions Answered.




                                            33